DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-4, 6-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tzirkel-Hancock (from here on referred to as Hancock) (US 9,747,917 B2) in view of Im (US 2018/0174450 A1).
Regarding claim 1, Hancock teaches microelectromechanical systems (102), which each have at least one signal conversion unit (108, 210) and a communication unit (105); and a control device (114, 206, and 212). (Abstract, Col.2, lines 21-40, Col.4, lines 32-39, Col.6, lines 11-15, Figs.1-2); and  wherein the microelectromechanical systems (102) are configured to communicate signals to the control device (114, 212, and 206). (Col.6, lines 11-20, Col.5, lines 11-35); and wherein the microelectromechanical systems (102) are arranged in the vehicle interior and the signals relate to at least one state parameter of the vehicle interior. (Col.2, lines 21-27, Col.3, lines 20-27).
 	Hancock does not explicitly teach a plurality of microelectromechanical systems. Im, in the same field of endeavor teaches a plurality of microelectromechanical systems. (Paragraphs 110, 116-117, Fig.2, Fig.5). It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hancock to incorporate a plurality of microelectromechanical systems as taught by Im in order to output notification messages to a plurality of other elements. For example, if a touch is sensed at a door of a right front seat and an uncompleted function is sensed, a notification system can output a notification message to a front floor of a door of a front seat to make a user getting out of a car see the notification message. 

Regarding claim 2, Hancock teaches microelectromechanical systems (102) but does not explicitly teach wherein the plurality of microelectromechanical systems each do not have a length of more than 3 millimeters in any dimension. Im, in the same field of endeavor, teaches wherein the plurality of microelectromechanical systems (150, 20, “MEMS projectors”) each have a length in millimeters in any dimension. (Paragraph 110)
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hancock to incorporate wherein the plurality of microelectromechanical systems each have a length in millimeters in any dimension as taught by Im in order to manufacture a subminiature precision machine to fit in a desired location. 
 	Im discloses a MEMS (micro electro mechanical systems) that corresponds to a technology of manufacturing a subminiature precision machine of a size of micron (um) or millimeter (mm) (Paragraph 110). It would have been an obvious matter of design choice to modify the microelectromechanical systems to have a length of more than 3 millimeters in any dimension, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 3, Hancock teaches microelectromechanical systems (102) but does not explicitly teach wherein the plurality of microelectromechanical systems are each configured to communicate with one or more adjacent microelectromechanical systems of the plurality of microelectromechanical systems.
 	Im, in the same field of endeavor, teaches wherein the plurality of microelectromechanical systems (150, 20, “MEMS projectors”) are each configured to communicate with one or more adjacent microelectromechanical systems of the plurality of microelectromechanical systems. (Paragraphs 116-117)
 	It would have been obvious to one having ordinary skill in the art before the effective 

Regarding claim 4, Hancock teaches microelectromechanical systems (102) but does not explicitly teach wherein at least one cohesive portion of the plurality of microelectromechanical systems is arranged on a common carrier element that is configured to be adjusted in a flexible manner to a region of an inner surface of the vehicle interior.
 	Im, in the same field of endeavor teaches, wherein at least one cohesive portion of the plurality of microelectromechanical systems (20) is arranged on a common carrier element that is configured to be adjusted in a flexible manner to a region of an inner surface of the vehicle interior. (Paragraph 110, Fig.5)
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hancock to incorporate wherein at least one cohesive portion of the plurality of microelectromechanical systems is arranged on a common carrier element that is configured to be adjusted in a flexible manner to a region of an inner surface of the vehicle interior as taught by Im in order to output a notification message to other microelectromechanical systems. For example, if a touch is sensed at a door of a right front seat and an uncompleted function is sensed, a notification system can output a notification message to a front floor of a door of a front seat to make a user getting out of a car see the notification message. 
Regarding claim 6, Hancock does not explicitly teach wherein a common power supply of microelectromechanical systems of the cohesive portion of the plurality of microelectromechanical systems is provided on the common carrier element.
 	Im, in the same field of endeavor teaches, wherein a common power supply (190) of microelectromechanical systems (150) of the cohesive portion of the plurality of microelectromechanical systems is provided on the common carrier element. (Paragraphs 47, 57, 110, Fig.1A)
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hancock to incorporate wherein a common power supply of microelectromechanical systems of the cohesive portion of the plurality of microelectromechanical systems is provided on the common carrier element as taught by Im in order to supply power that is required for operating respective configuration elements.
Regarding claim 7, Hancock teaches wherein the at least one signal conversion unit (108, 206, 210) of a first portion of the microelectromechanical systems is configured to receive reception signals from the vehicle interior and to convert them to electrical signals. (Col.4, lines 7-17, Fig.2)
 	Hancock does not explicitly teach a plurality of microelectromechanical systems. Im, in the same field of endeavor, teaches a plurality of microelectromechanical systems. (Paragraphs 110, 116-117, Fig.2, Fig.5)
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hancock to incorporate a plurality of microelectromechanical systems as taught by Im in order to output notification messages to a plurality of other elements. For example, if a touch is sensed at a door of a right front seat and an uncompleted function is sensed, a notification system can output a notification message to a front floor of a door of a front seat to make a user getting out of a car see the notification message. 

Regarding claim 8, Hancock teaches wherein the at least one signal conversion unit (108, 206) of the first portion of the microelectromechanical systems (102) comprises correlation filters, which are configured to filter the electrical signals. (Col.4, lines 7-17, Fig.2)
 	Hancock does not explicitly teach a plurality of microelectromechanical systems. Im, in the same field of endeavor, teaches a plurality of microelectromechanical systems. (Paragraphs 110, 116-117, Fig.2, Fig.5)
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hancock to incorporate a plurality of microelectromechanical systems as taught by Im in order to output notification messages to a plurality of other elements. For example, if a touch is sensed at a door of a right front seat and an uncompleted function is sensed, a notification system can output a notification message to a front floor of a door of a front seat to make a user getting out of a car see the notification message. 

Regarding claim 9, Hancock teaches wherein the at least one signal conversion unit (108, 206) of a second portion of the microelectromechanical systems (102) is configured to convert electrical signals to output signals and to output them into the vehicle interior. (Col.4, lines 7-17, 32-39, Figs.2-3)
 	Hancock does not explicitly teach a plurality of microelectromechanical systems. Im, in the same field of endeavor, teaches a plurality of microelectromechanical systems. (Paragraphs 110, 116-117, Fig.2, Fig.5)
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hancock to incorporate a plurality of microelectromechanical systems as taught by Im in order to output notification messages to a plurality of other elements. For example, if a touch is sensed at a door of a right front seat and an uncompleted function is sensed, a notification system can output a notification message to a front floor of a door of a front seat to make a user getting out of a car see the notification message. 

Regarding claim 10, Hancock teaches wherein the at least one signal conversion unit (108, 206) of a third portion of the microelectromechanical systems is configured in a first operating mode to receive reception signals from the vehicle interior and to convert them to electrical signals and in a second operating mode to convert electrical signals to output signals and to output them into the vehicle interior. (Col.4, lines 7-17, 32-39, Col.5, lines 11-25, Figs.2-3)
 	Hancock does not explicitly teach a plurality of microelectromechanical systems. Im, in the same field of endeavor, teaches a plurality of microelectromechanical systems. (Paragraphs 110, 116-117, Fig.2, Fig.5)
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hancock to incorporate a plurality of microelectromechanical systems as taught by Im in order to output notification messages to a plurality of other elements. For example, if a touch is sensed at a door of a right front seat and an uncompleted function is sensed, a notification system can output a notification message to a front floor of a door of a front seat to make a user getting out of a car see the notification message. 

Regarding claim 11, Hancock teaches wherein the at least one signal conversion unit (108, 202) of the microelectromechanical systems (102) comprises an ultrasonic transducer. (Col.3, lines 34-38, 55-58, Col.5, lines 3-5, Figs.2-3)
 	Hancock does not explicitly teach a plurality of microelectromechanical systems. Im, in the same field of endeavor, teaches a plurality of microelectromechanical systems. (Paragraphs 110, 116-117, Fig.2, Fig.5)
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hancock to incorporate a plurality of microelectromechanical systems as taught by Im in order to output notification messages to a plurality of other elements. For example, if a touch is sensed at a door of a right front seat and an uncompleted function is 

Regarding claim 12, Hancock teaches at least one signal conversion unit (108, 210) of the second portion of the microelectromechanical systems (102) but does not explicitly teach a plurality of microelectromechanical systems and loudspeaker units, which are designed to output audio signals into the vehicle interior.
 	Im, in the same field of endeavor, teaches a plurality of microelectromechanical systems and loudspeaker units (152), which are designed to output audio signals into the vehicle interior. (Paragraphs 87, 70, 133, 110, 116-117 Fig.1, Fig.5)
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hancock to incorporate a plurality of microelectromechanical systems and loudspeaker units, which are designed to output audio signals into the vehicle interior as taught by Im in order to output an audio signal related to a particular function (e.g., a call signal reception sound, a message reception sound, etc.) and in order to output notification messages to a plurality of other elements. For example, if a touch is sensed at a door of a right front seat and an uncompleted function is sensed, a notification system can output a notification message to a front floor of a door of a front seat to make a user getting out of a car see the notification message. 

Regarding claim 13, Hancock teaches a control device (114) but does not explicitly teach wherein the control device is configured to actuate the loudspeaker units based at least on an item of occupant occupancy information such that a sound emitted by the loudspeaker units is improved for passengers in the vehicle interior.
 	Im, in the same field of endeavor, teaches wherein the control device (180) is configured to actuate the loudspeaker units (152) based at least on an item of occupant occupancy 
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hancock to incorporate wherein the control device is configured to actuate the loudspeaker units based at least on an item of occupant occupancy information such that a sound emitted by the loudspeaker units is improved for passengers in the vehicle interior as taught by Im in order to output an audio signal related to a particular function (e.g., a call signal reception sound, a message reception sound, etc.).
Regarding claim 15, Hancock teaches wherein the control device (114) is configured to actuate the at least one signal conversion unit (108) of the microelectromechanical systems (102, 100) in such a way that at least one selected portion of the at least one signal conversion unit (108) interacts as a beam shaper. (Col.6, lines 11-51, Fig.5)
 	Hancock does not explicitly teach a plurality of microelectromechanical systems. Im, in the same field of endeavor, teaches a plurality of microelectromechanical systems. (Paragraphs 110, 116-117, Fig.2, Fig.5)
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hancock to incorporate a plurality of microelectromechanical systems as taught by Im in order to output notification messages to a plurality of other elements. For example, if a touch is sensed at a door of a right front seat and an uncompleted function is sensed, a notification system can output a notification message to a front floor of a door of a front seat to make a user getting out of a car see the notification message. 

Regarding claim 16, Hancock teaches wherein the control device (114, 500) is configured to dynamically change an orientation of a beam shaping of the beam shaper. (Col.6, lines 44-51, Fig.5)

Regarding claim 17, Hancock teaches a vehicle (100) having a vehicle interior, the vehicle comprising a microelectromechanical systems (102), which have at least one signal conversion unit (108, 210) and a communication unit (105); and a control device (114, 206, and 212). (Abstract, Col.2, lines 21-40, Col.4, lines 32-39, Col.6, lines 11-15, Figs.1-2);  wherein the microelectromechanical systems (102) is configured to communicate signals to the control device (114, 212, and 206). (Col.6, lines 11-20, Col.5, lines 11-35); and wherein the microelectromechanical systems (102) is arranged in the vehicle interior and the signals relate to at least one state parameter of the vehicle interior. (Col.2, lines 21-27, Col.3, lines 20-27)
 	Hancock does not explicitly teach a plurality of microelectromechanical systems. Im, in the same field of endeavor, teaches a plurality of microelectromechanical systems. (Paragraphs 110, 116-117, Fig.2, Fig.5)
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hancock to incorporate a plurality of microelectromechanical systems as taught by Im in order to output notification messages to a plurality of other elements. For example, if a touch is sensed at a door of a right front seat and an uncompleted function is sensed, a notification system can output a notification message to a front floor of a door of a front seat to make a user getting out of a car see the notification message. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock (US 9,747,917 B2) in view of Im (US 2018/0174450 A1) as applied to claims 4 and 12 above, and further in view of Sugden (US 20130243212 A1).
Regarding claim 5, Hancock teaches wherein the common carrier element is provided to the region of the inner surface of the vehicle interior. (Fig.1)
 	Hancock does not explicitly teach an adhesive coating for adhesive bonding. Sugden, in the same field of endeavor, teaches an adhesive coating for adhesive bonding. (Paragraph 21).

Regarding claim 14, Hancock teaches a control device (114) but does not explicitly teach wherein the control device is configured to actuate the loudspeaker units such that an interference level in the vehicle interior is reduced by way of adapted noise compensation.
 	Im, in the same field of endeavor, teaches wherein the control device (180) is configured to actuate the loudspeaker units (152). (Paragraphs 87, 70, 133, Fig.1A)
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hancock to incorporate wherein the control device is configured to actuate the loudspeaker units as taught by Im in order to output an audio signal related to a particular function (e.g., a call signal reception sound, a message reception sound, etc.)
 	Hancock does not explicitly teach an interference level in the vehicle interior is reduced by way of adapted noise compensation. Sugden, in the same field of endeavor, teaches an interference level is reduced by way of adapted noise compensation. (Paragraph 8, Claim 20)
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hancock to incorporate an interference level is reduced by way of adapted noise compensation as taught by Sugden in order for the interference noise to be adapted for active noise cancellation of the target noise.
Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/JAMES R HULKA/Primary Examiner, Art Unit 3645